United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
R.K., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
New Orleans, LA, Employer
)
__________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-467
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 28, 2012 appellant filed a timely appeal from November 9 and
December 11, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
based on its determination that the constructed position of a cashier represented her wageearning capacity effective November 18, 2012.
FACTUAL HISTORY
On or before January 18, 2003 appellant, then a 47-year-old casual clerk, sustained low
back pain due to repetitive job duties. The employing establishment noted that she stopped work
on November 19, 2002 and did not return. It indicated that appellant’s casual appointment
1

5 U.S.C. § 8101 et seq.

expired December 27, 2002. OWCP accepted the claim for lumbar disc herniation and paid her
wage-loss compensation beginning November 19, 2002.
Appellant received treatment from Dr. Jorge Isaza, a Board-certified orthopedic surgeon,
who noted that she underwent a posterior lumbar interbody fusion of L5-S1 on October 15, 2003
and continued to have low back pain. Dr. Isaza continued to treat her, noted her status and
placed her off work.
On December 28, 2007 OWCP referred appellant for a second opinion to Dr. Byron
Thomas Jeffcoat, a Board-certified orthopedic surgeon. In a January 7, 2008 report, Dr. Jeffcoat
noted appellant’s history of injury and treatment and examined appellant. He determined that
appellant could return to a medium level of physical activity for six hours per day.
By letter dated January 17, 2008, OWCP requested that appellant’s treating physician,
Dr. Isaza, review the report from Dr. Jeffcoat and provide an opinion regarding whether or not he
concurred with Dr. Jeffcoat’s opinion regarding her work restrictions. Dr. Isaza did not respond
directly to OWCP but he continued to treat appellant. In reports dated May 8 and June 19, 2008,
he released appellant to work with light-duty restrictions. Dr. Isaza did not specify any
individual restrictions.
On October 20, 2008 OWCP referred appellant along with a statement of accepted facts,
and the medical record to Dr. Christopher Cenac, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict in opinion between Drs. Isaza, the attending
physician, and Dr. Jeffcoat, the second opinion physician, regarding how many hours appellant
could work and her limitations.
In a November 3, 2008 report, Dr. Cenac noted appellant’s history of injury and
treatment and examined appellant. His findings included that she had normal reflexes in the
knees but a diminished and present heel reflex on the left. Straight leg examination was
nonphysiologic with subjective complaints of pain. Dr. Cenac indicated that appellant was
unable to toe and heel walk and used a cane for ambulation. He also noted that she had a
stocking-type distribution of sensory deficits in the left leg which was nonphysiologic and a
well-healed lumbar incision. There was no atrophy in either lower extremity by direct
measurement and motor function was 5/5 in the long toe extensors with some coaching.
Dr. Cenac opined that appellant was able to perform activities in the light/medium level with 35pound lifting restrictions and had reached maximum medical improvement. He opined that she
could work full time within certain restrictions. Dr. Cenac prescribed limitations of no more
than six hours a day for: sitting, walking, standing, reaching, reaching above shoulder, twisting,
bending, stooping, lifting, squatting, kneeling, operating a motor vehicle at work and operating a
motor vehicle to and from work. He indicated that appellant could work eight hours while
engaging in repetitive movements of the wrists and elbow, pushing and pulling. Dr. Cenac
advised that she could not do any climbing.
As the employing establishment was unable to provide appellant with a position within
the restrictions, on June 29, 2009 OWCP referred her for vocational rehabilitation services.

2

In a September 23, 2011 report, Dr. Isaza noted that appellant reached maximum medical
improvement without surgery. He ordered a functional capacity evaluation (FCE) to more
accurately determine her restrictions.
The vocational rehabilitation counselor determined that, based upon her experience,
education, medical restrictions, and a labor market survey, appellant was employable as a
personal care assistant and a cashier.2 By letter dated November 10, 2011, OWCP advised
appellant that she would receive 90 days of placement assistance. It advised her that her
compensation would be reduced based upon the wage-earning capacity at the end of these
services.
Scott Dickie, a physical therapist, provided the results of appellant’s FCE in a report
dated November 22, 2011. It revealed that appellant was capable of working at the sedentary to
light physical demand level for an eight-hour day with restrictions to include leg lift capability of
10 pounds, shoulder lifting of 10 pounds, overhead lifting of 5 pounds, carrying of 10 pounds
and one hand carrying of 10 pounds. Mr. Dickie noted that she “exhibited symptom/disability
exaggeration behavior by our criteria.” He indicated that appellant passed only 12 out of 29
validity criteria during the FCE, earning 41 percent, which “suggests very poor effort or
voluntary submaximal effort, which is not necessarily related to pain, impairment or disability.”
In a November 30, 2011 report, Dr. Isaza indicated that he had reviewed the results of
appellant’s FCE. He indicated that appellant was capable of returning to work as indicated in the
FCE.
The vocational rehabilitation counselor closed appellant’s file on February 29, 2012 and
noted that placement services had been provided for 90 days; however the injured worker did not
secure a job. She verified the current availability and wages of the jobs identified. The
vocational rehabilitation counselor noted that a labor market survey was completed and that
appellant’s job capabilities included that she could perform the duties of a cashier. DOT
No. 211.462.014. The vocational rehabilitation counselor indicated that the position of a cashier
was a light-duty position and complied with her restrictions. She advised that the entry-level
wage for a cashier was $7.47 per hour, or $299.00 per week. The vocational rehabilitation
counselor noted a slight decline in growth; however, she confirmed such positions were
reasonably available in appellant’s commuting area.
In a report dated March 28, 2012, Dr. Isaza opined that appellant’s restrictions remained
the same. In a September 19, 2012 report, he repeated that her restrictions were unchanged.
Appellant was also treated on May 16, July 13 and August 16, 2012 by Dr. Sean Graham, Boardcertified in pain medicine, for low back and left leg pain. Dr. Graham diagnosed failed back
syndrome and lumbar radiculopathy. He did not list work restrictions.
On September 14, 2012 OWCP notified appellant that it proposed to reduce her
compensation for wage loss due to her accepted injury. It found that the factual and medical
2

A September 30, 2011 job classification worksheet for a cashier indicated that the job entailed light physical
demands and was reasonably available at a weekly wage of $299.00. The rehabilitation counselor also noted that
appellant’s previous work experience qualified her for the position.

3

evidence established that she was no longer totally disabled for work but was instead partially
disabled and had the capacity to earn wages as a cashier, DOT No. 211.462.014, at the rate of
$299.00 per week. OWCP found that the position of a cashier was vocationally suitable and
fairly and reasonably represented appellant’s wage-earning capacity. It provided her 30 days to
submit evidence or argument concerning her ability to earn wages. OWCP provided a
calculation sheet which indicated that appellant’s pay rate when her disability began on
November 19, 2002 was $409.11 per week; the current adjusted pay rate for her job on the date
of injury was $495.20 per week she was currently capable of earning $299.00 per week, the pay
rate for a cashier. OWCP determined that she had a 60 percent wage-earning capacity, which
resulted in an adjusted wage-earning capacity of $245.47 per week, and a loss of wage-earning
capacity of $163.64 per week. It applied the basic, two-thirds, compensation rate to this to arrive
at weekly compensation of $109.09 that was increased by applicable cost-of-living adjustments
to yield $137.25 per week, or $549.00 every four weeks. Appellant was provided 30 days to
submit additional evidence or argument.
OWCP received additional medical evidence. In a September 28, 2012 report from
Dr. John Braswell, a Board-certified anesthesiologist and associate of Dr. Graham, who
diagnosed failed back syndrome and lumbar radiculopathy. He explained that because appellant
had the left lower extremity radicular pain for almost 10 years, he did not believe that anything
was going to resolve her pain completely. A September 19, 2012 treatment note from Dr. Isaza
noted findings and diagnoses. Dr. Isaza stated that appellant’s restrictions were unchanged.
Appellant disagreed with the proposal to reduce her compensation in a letter dated
September 24, 2012. She indicated that every job she applied for required a diploma or college.
By decision dated November 9, 2012, OWCP finalized the proposed reduction of
compensation benefits, effective November 18, 2012, as the evidence established that appellant
had the capacity to earn wages of a cashier.
On November 19, 2012 appellant requested reconsideration and disagreed with OWCP’s
finding that she could work as a cashier. She indicated that she could not perform the duties of a
cashier. A November 15, 2012 treatment note from Dr. Graham noted appellant’s status and
diagnosed failed back syndrome and lumbar radiculopathy.
By decision dated December 11, 2012, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3

3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984). See Pope D. Cox, 39
ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

4

Section 8115(a) of FECA,4 provides in determining compensation for partial disability,
the wage-earning capacity of an employee is determined by his or her actual earnings if his or
her actual earnings fairly and reasonably represent his or her wage-earning capacity. Generally,
wages actually earned are the best measure of a wage-earning capacity and in the absence of
evidence showing they do not fairly and reasonably represent the injured employee’s wageearning capacity, must be accepted as such measure.5 If the actual earnings do not fairly and
reasonably represent wage-earning capacity, or if the employee has no actual earnings, his or her
wage-earning capacity is determined with due regard to the nature of his or her injury, his or her
degree of physical impairment, his or her usual employment, his or her age, his or her
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his or her wage-earning capacity in his or her disabled
condition.6 Wage-earning capacity is a measure of the employee’s ability to earn wages in the
open labor market under normal employment conditions.7 The job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.8 In determining an employee’s wage-earning
capacity, OWCP may not select a makeshift or odd lot position or one not reasonably available
on the open labor market.9
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his or her physical limitation,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service.10 Finally, application of the principles set forth
in Albert C. Shadrick will result in the percentage of the employee’s loss of wage-earning
capacity.11
ANALYSIS
Appellant’s claim was accepted for lumbar disc herniation and she received
compensation for total disability. OWCP began developing the claim regarding her ability to
4

5 U.S.C. § 8115.

5

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

6

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

7

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

8

Id.

9

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

10

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

11

Id. See Shadrick, 5 ECAB 376 (1953).

5

work. Dr. Isaza, appellant’s physician, who placed appellant off work, while physicians to
whom OWCP referred appellant, Dr. Jeffcoat and Dr. Cenac, opined that she could work within
restrictions. On November 3, 2008 Dr. Cenac opined that appellant could perform light to
medium work full time.12 Dr. Isaza subsequently obtained a November 22, 2011 FCE which
concluded that appellant could perform sedentary to light work full time.
The employing establishment was unable to provide a position for appellant within her
restrictions and OWCP referred her for vocational rehabilitation counseling. Thereafter,
appellant was unable to secure employment within her restrictions. On November 8, 2011 the
vocational rehabilitation counselor determined that, based upon her experience, education,
medical restrictions and a labor market survey, appellant was capable of working as a cashier, in
the light physical demand level, and noted that the position was reasonably available in
appellant’s labor market at the weekly wage of $299.00. On September 14, 2012 OWCP
proposed to reduce appellant’s compensation and it finalized its decision on November 9, 2012.
The Board finds that the weight of the medical evidence supports that appellant has the
ability to work eight hours daily within restrictions consistent with the selected cashier position.
The November 22, 2011 FCE, ordered by Dr. Isaza supports that appellant was capable of
working in a sedentary to light physical demand level with restrictions. Dr. Isaza’s subsequent
treatment notes advise that appellant’s restrictions were unchanged. The Board finds that the
physical demands of the selected cashier position are consistent with the restrictions set forth in
the November 22, 2011 FCE. Additionally, Dr. Cenac’s November 3, 2008 report supports that
appellant could work full time in a light to medium level.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment and age and employment
qualifications, in determining that the position of cashier represented her wage-earning
capacity.13 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill and experience to perform the position of a cashier and that such a position
was reasonably available within the general labor market of her commuting area. OWCP
therefore properly determined that the position of cashier reflected appellant’s wage-earning
capacity and using the Shadrick formula,14 reduced her compensation effective
November 18, 2012.
On appeal, appellant argues that she is not qualified to be a cashier and that she could not
do any of the movements on the examination. She provided no evidence to substantiate her
claim. Furthermore, Dr. Isaza agreed with the restrictions from the FCE which are consistent
with the duties of the cashier position. Other recent medical evidence submitted by appellant
does not address her work restrictions and she did not otherwise provide any medical evidence
which indicated that she could not work as a cashier. Consequently, OWCP properly found that
12

Although Dr. Cenac was selected as an impartial specialist under 5 U.S.C. § 8123(a) regarding appellant’s
ability to work, he is not an impartial specialist with regard to whether the selected position of cashier is appropriate
as of November 18, 2012 as his report predated the wage-earning capacity determination.
13

James M. Frasher, 53 ECAB 794 (2002).

14

See Shadrick, supra note 11; see also 20 C.F.R. § 10.403.

6

the constructed position of a cashier fairly and reasonably represented appellant’s wage-earning
capacity effective November 18, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof in reducing appellant’s
compensation based on its determination that the constructed position of a casher represented her
wage-earning capacity effective November 18, 2012.
ORDER
IT IS HEREBY ORDERED THAT the December 11 and November 9, 2012 Office of
Workers’ Compensation Programs’ decisions are affirmed.
Issued: September 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

